DETAILED ACTION 
The present application, filed on 9/17/2018 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.
a.  Claims 1, 11, 20 are amended

Overall, Claims 1-20 are pending and have been considered below.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 11 and Claim 20 and the therefrom dependent claims are directed respectively to a system, computer implemented method and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  

 However, Claim 1, is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: analyze the user interactions with the gamified interactive content; provide rewards to the user according to predetermined rules. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, business relationships process, i.e. a process aimed at enticing users to read and consider advertisements. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (i) remaining claim elements of the independent claims are directed to: provide a virtual object; stream a gamified interactive content; providing information about available options; providing one or more questions to the user; prompt user to provide answers; receive user interactions with the gamified interactive content. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
(ii) Additional claim elements are: the gamified interactive content; the user interactions. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
(iii) The recited computing elements,  i.e. a processor; a database are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(i) Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining claim elements of the independent claims are directed to: provide a virtual object; stream a gamified interactive content; providing information about available options; providing one or more questions to the user; prompt user to provide answers; receive user interactions with the gamified interactive content. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(ii) Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of: the gamified interactive content; the user interactions. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(iii) After stripping away the abstract idea claim elements, additional elements of the independent claims are the computing elements, i.e. claim elements directed to a processor; a database. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

Claim 11, is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: analyze the user interactions with the gamified interactive content; provide rewards to the user according to predetermined rules. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, business relationships process, i.e. a process aimed at enticing users to read and consider advertisements. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (i) the remaining claim elements of the independent claims are directed to: providing to a user a virtual object; streaming a gamified interactive content; providing information about available options; providing one or more question to the user; prompting the user to provide answers. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
(ii) Additional elements are: the gamified interactive content; the user interactions. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(i) Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining claim elements of the independent claims are directed to: providing to a user a virtual object; streaming a gamified interactive content; providing information about available options; providing one or more question to the user; prompting the user to provide answers. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(ii) Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of: the gamified interactive content; the user interactions. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Claim 20, is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: analyze the user interactions with the gamified interactive content; provide rewards to the user according to predetermined rules. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, business relationships process, i.e. a process aimed at enticing users to read and consider advertisements. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (i) remaining claim elements of the independent claims are directed to: provide a virtual object; stream a gamified interactive content; providing information about available options; providing one or more questions to the user; prompt user to provide answers; receive user interactions with the gamified content; save user interactions to database. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
(ii) Additional claim elements are: the virtual object; the streaming of the gamified interactive content; the user interactions; the analyzing of the user interactions. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
(iii) The recited computing elements,  i.e. a processor; a database are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(i) Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining claim elements of the independent claims are directed to: provide a virtual object; stream a gamified interactive content; providing information about available options; providing one or more questions to the user; prompt user to provide answers; receive user interactions with the gamified content; save user interactions to database. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(ii) Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of: the user interactions; the analyzing of the user interactions. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(iii) After stripping away the abstract idea claim elements, remaining elements of the independent claims are the computing elements, i.e. claim elements directed to a processor; a database. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 17 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: using algorithmic matching. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 2-10, 12-16, 18-19 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the virtual object; the user data; the rewards; the gamified interactive content; the user interactions; the streaming of the gamified interactive content; the analyzing of the user interactions; the user interactions. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig2, fig4 and [0023], [0056]-[0063], including among others: content module; database; processor; main memory; static memory; network interface device; had disk drive. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 1, 11, 20 have been amended by Applicant to include the limitation “providing one or more questions to the user, the one or more questions being based on the available options and the features associated with the product.”  The limitation has no support in the specification, drawings or initial set of claims.  

Claims 1, 11, 20 have been amended by Applicant to include the limitation “based on the level of user interactions.”  The limitation has no support in the specification, drawings or initial set of claims.

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Siddique et al (US 2016/0210602), in view of Kankainen (US 2012/0310717).  
Regarding Claim 1 – Siddique discloses: A system for providing augmented reality (AR) based advertisements, the system comprising: a processor configured to: 
provide, to a user, at least one virtual object via an AR interface, the AR interface being associated with an application running on an AR-enabled device; {see at least [0207], FIG 20, 46…discusses virtual mall [application], virtual objects in shopping environment 243, AR interface 245, video capture devices, etc.}    
stream a gamified interactive content to the AR interface based on user data, the gamified interactive content being associated with the at least one virtual object and designed to inform and educate the user by providing information about available options and features associated with a product; {see at least [0207], [0225]… [0207]…discusses live feeds and streaming [0225] …virtual store objects 692, augmented reality display table 693 and information table 697}
providing one or more questions to the user, the one or more questions being based on the available options and the features associated with the product; and {see at least [0301] challenge question to user; [0307], [0383] asking questions}   
prompting the user to provide one or more answers to the one or more questions; {see at least fig24, [0228]-[0229] user asked to decide (reads on promoting user to provide answer) if fit or no fit for the apparel items on the presented list; [0301] the answer is sent to the phone number}
receive user interactions with the gamified interactive content in response to the information and education provided to the user, the user interactions including at least the one or more answers received from the user in response to the providing to the one or more questions the information and the education associated with the product; {see at least fig24, [0228]-[0229] user asked to decide (reads on promoting user to provide answer) if fit or no fit for the apparel items on the presented list; trying the apparel items in the fitting room reads on user interaction; decision if fit or not fit reads on providing answer to the list of apparel items, i.e. the information that was provided and to which user has to provide a response; [0301] the answer is sent to the phone number} 
and a database communicatively coupled to the processor, the database storing instructions executable by the processor. {see at least fig1, rc20, rc23, [0108] server with database (reads inherently on database coupled with processor)} 

Siddique does not disclose, however, Kankainen discloses: 
analyze the user interactions with the gamified interactive content to determine a level of user interactions; and {see at least [0037] which discusses that interactions must meet criteria for display or changing of ads to take place, such as the display ad of a free soft drink [0074 discusses coupon interaction and coupon usage being tracked; [0036] user’s continued interaction (reads on level of user interaction); [0037]-[0038] interaction meets the criteria (reads on user interaction); [0049] metrics associated with user interaction; [0074] user interaction, click-through rates, click-rates, effectiveness of advertisement}
based on the analysis, provide rewards to the user based on the level of user interactions according to predetermined rules; {see at least [0037] which discusses that interactions must meet criteria for display or changing of ads to take place, such as the display ad of a free soft drink [0074 discusses coupon interaction and coupon usage being tracked; [0036] user’s continued interaction (reads on level of user interaction); [0037]-[0038] interaction meets the criteria (reads on user interaction); [0049] metrics associated with user interaction; [0074] user interaction, click-through rates, click-rates, effectiveness of advertisement}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Siddique to include the elements of Kankainen.  One would have been motivated to do so, in order to correlate the reward with user’s interaction with the provided content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Siddique evidently discloses monitoring user interactions with provided content (e.g. advertisements).  Kankainen is merely relied upon to illustrate the functionality of providing rewards based on analysis results in the same or similar context.  As best understood by Examiner, since both monitoring user interactions with provided content (e.g. advertisements), as well as providing rewards based on analysis results are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Siddique, as well as Kankainen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Siddique / Kankainen.

Regarding Claim 2 – Siddique, Kankainen discloses the limitations of Claim 1. Siddique further discloses:  further comprising a database in communication with the processor, 
wherein the processor is further configured to save the user interactions to the database.  {see at least [0146] .. the system can provide fit information to the user using a referencing system that involves using as reference a database containing apparel of each type and in each size (based on the standardized sizing system). Body measurements specified by a user are used by the system to estimate and suggest apparel size that best meets the user's fit needs (`fit` information incorporates user preferences as well such as preference for comfort, loose or exact fit etc.). The reference apparel size database is also used to suggest size in any of the different types of apparel such as jackets or coats or jeans or dress pants etc. In another exemplary embodiment of providing fit information using the reference apparel database, a user may be looking for dress pants, for instance, and the system may only know the user's apparel size in jeans and not the user's body measurements. In this case, in exemplary embodiment, the system compares jeans in the user's size from the reference apparel database with dress pants the user is interested in trying/buying, and by incorporating any additional user fit preferences, the system suggests dress pants that would best fit the user i.e., are compatible with the user's fit requirements.}

Regarding Claim 3 – Siddique, Kankainen discloses the limitations of Claim 1. Siddique further discloses:  
wherein the at least one virtual object includes at least one of the following: a sign, a label, a menu, a sticker, a brochure, a product packaging, a text, a photo, an audio, an infographics, a video, an animation, and a hologram.  {see at least [0225]… …virtual store objects 692, augmented reality display table 693 (with photos of products) and information table 697}

Regarding Claim 4 – Siddique, Kankainen discloses the limitations of Claim 1. Siddique further discloses:  
wherein the least one virtual object includes one of a two-dimensional object and a three-dimensional object.  {see at least [0112] which discusses two and three-dimensional images and models }

Regarding Claim 5 – Siddique, Kankainen discloses the limitations of Claim 1. Siddique further discloses:  
wherein the user data includes one or more of the following: profile data, preferences, interests, and a historical behavior of the user.  {see at least Siddique [0131] ..” The shopping module 60, based on the user-specified preferences and information may also make recommendations regarding items of apparel that are based on the user's interests, preference and style that have been determined from previous purchases.“}

Regarding Claim 6 – Siddique, Kankainen discloses the limitations of Claim 1. Kankainen further discloses:  
wherein the rewards are provided by one or more of the following: a brand, an advertiser, a sponsor, and a marketer.  {see at least [0042] which discusses that coupon and other discount information are marketing materials }

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Siddique, Kankainen to include additional elements of Kankainen.  One would have been motivated to do so, in order to provide user a reward choice.  In the instant case, Siddique, Kankainen evidently discloses providing rewards to users who interact with content (e.g. advertisement).  Kankainen is merely relied upon to illustrate the additional functionality of types of rewards in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 7 – Siddique, Kankainen discloses the limitations of Claim 1. Siddique further discloses:  
wherein the gamified interactive content includes an advertisement.  {see at least [0108] which discusses ads in an interactive gaming environment}

Regarding Claim 8 – Siddique, Kankainen discloses the limitations of Claim 1. Siddique further discloses:  
wherein the user interactions include sharing at least a part of the gamified interactive content via a social network.  {see at least [0104] which discusses interactive gaming and sharing in a social network environment }


Regarding Claim 9 – Siddique, Kankainen discloses the limitations of Claim 1. Siddique further discloses:  
wherein the rewards include one or more of the following: a cash prize, a redeemable reward point, a redeemable reward credit, a product discount, a free product, a trip, and an event.  {see at least [0222] which discusses points, credits, etc..}

Regarding Claim 10 – Siddique, Kankainen discloses the limitations of Claim 1. Kankainen further discloses:  
wherein the rewards are redeemable through one or more of the following: the application, an online store, and a brick-and-mortar store.  {see at least [0048] which discusses redemption at both online and offline merchants} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Siddique, Kankainen to include additional elements of Kankainen. One would have been motivated to do so, in order to provide user with means to redeem the accrued rewards.  In the instant case, Siddique, Kankainen evidently discloses providing rewards to users who interact with content (e.g. advertisement).  Kankainen is merely relied upon to illustrate the additional functionality of rewards redeeming means in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 

Regarding Claim 11 – Siddique discloses:  A method for providing augmented reality (AR) based advertisements, the method comprising: 
providing, to a user, at least one virtual object via an AR interface, the AR interface being associated with an application running on an AR-enabled device; {see at least [0207], FIG 20, 46…discusses virtual mall [application], virtual objects in shopping environment 243, AR interface 245, video capture devices, etc.}
streaming a gamified interactive content to the AR interface based on user data, the gamified interactive content being associated with the at least one virtual object and designed to inform and educate the user by providing information about available options and features associated with a product; and {see at least [0207], [0225]… [0207]…discusses live feeds and streaming [0225] …virtual store objects 692, augmented reality display table 693 and information table 697} 
providing one or more questions to the user, the one or more questions being based on the available options and the features associated with the product; and {see at least [0301] challenge question to user; [0307], [0383] asking questions}    
prompting the user to provide one or more answers to the one or more questions; {see at least fig24, [0228]-[0229] user asked to decide (reads on promoting user to provide answer) if fit or no fit for the apparel items on the presented list; [0301] the answer is sent to the phone number}

Siddique does not disclose, however, Kankainen discloses:  
analyzing user interactions with the gamified interactive content in response to the information and education provided to the user to determine a level of user interactions, the user interactions including at least the one or more answers received from the user in response to the providing the one or more questions, the information and the education associated with the product; based on the analysis, providing rewards to the user based on the level of the user interactions according to predetermined rules. {see at least [0037] which discusses that interactions must meet criteria for display or changing of ads to take place, such as the display ad of a free soft drink [0074 discusses coupon interaction and coupon usage being tracked; [0036] user’s continued interaction (reads on level of user interaction); [0037]-[0038] interaction meets the criteria (reads on user interaction); [0049] metrics associated with user interaction; [0074] user interaction, click-through rates, click-rates, effectiveness of advertisement} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Siddique to include the elements of Kankainen.  One would have been motivated to do so, in order to correlate the reward with user’s interaction with the provided content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Siddique evidently discloses monitoring user interactions with provided content (e.g. advertisements).  Kankainen is merely relied upon to illustrate the functionality of providing rewards based on analysis results in the same or similar context.  As best understood by Examiner, since both monitoring user interactions with provided content (e.g. advertisements), as well as providing rewards based on analysis results are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Siddique, as well as Kankainen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Siddique / Kankainen.

Regarding Claim 12 – Siddique, Kankainen discloses the limitations of Claim 11. Siddique further discloses:  
wherein the streaming of the gamified interactive content to the AR interface is performed in response to a determination that the user is viewing the at least one virtual object or based on a location of the AR-enabled device.  {see at least [0332] and FIG. 52B…” if the user's calendar says that the user has an appointment with his/her doctor and the user typically goes to the doctor on time, but on one instance is not on his/her way to the office (the system may have access o the user's GPS location and time of arrival from the current location to the doctor's office or may gather this data from indirect sources such as a chat session with the user's friends indicating that the user is going to be at a friend's party) the surprise handler may state that the user is supposed to be at the doctor's office and is getting late. The surprise handles may make similar comments on the user's friend's activities. The surprise handler may also take actions such as make a phone call, turn off the room's light if the user falls asleep and wake up the user when it's time to go to school.…..Method 1650 also enables a system to make comments based on visually observing the user. For example, the a system may make comments such as, `Wow! Your eye color is the same as the dress you are wearing", or "You look pretty today", based on the user's dressing patterns, method 1650, heuristics that define aesthetics and/or the method used to determine beauty described earlier in this document“} 

Regarding Claim 13 – Siddique, Kankainen discloses the limitations of Claim 11. Siddique further discloses:  
wherein the gamified interactive content is associated with at least one of the following: food, media, entertainment, sports, health, and consumer products.  {see at least [0332] and FIG. 52B…” if the user's calendar says that the user has an appointment with his/her doctor and the user typically goes to the doctor on time, but on one instance is not on his/her way to the office (the system may have access o the user's GPS location and time of arrival from the current location to the doctor's office or may gather this data from indirect sources such as a chat session with the user's friends indicating that the user is going to be at a friend's party) the surprise handler may state that the user is supposed to be at the doctor's office and is getting late. The surprise handles may make similar comments on the user's friend's activities. The surprise handler may also take actions such as make a phone call, turn off the room's light if the user falls asleep and wake up the user when it's time to go to school }

Regarding Claim 14 – Siddique, Kankainen discloses the limitations of Claim 11. Siddique further discloses:  
wherein the predetermined rules are provided by an advertiser based on one or more of the following: the user data, the user interactions, and a location of the AR-enabled device.  {see at least [0332] …”Images and inputs from various sensors monitoring an inpatient may be analyzed by the system and anomalies may be reported when necessary. Another application of method 1650, would be as a form of interaction with the user. The method may be used to monitor the activities of the user which may be used to build a model of the users activities. This model can then be used to predict the activities of the user. If a surprise if found, the surprise handler could inform the user accordingly. For example, if the user's calendar says that the user has an appointment with his/her doctor and the user typically goes to the doctor on time, but on one instance is not on his/her way to the office (the system may have access to the user's GPS location and time of arrival from the current location to the doctor's office or may gather this data from indirect sources such as a chat session with the user's friends indicating that the user is going to be at a friend's party) the surprise handler may state that the user is supposed to be at the doctor's office and is getting late. The surprise handles may make similar comments on the user's friend's activities. The surprise handler may also take actions such as make a phone call, turn off the room's light if the user falls asleep and wake up the user when it's time to go to school“}

Regarding Claim 15 – Siddique, Kankainen discloses the limitations of Claim 11. Siddique further discloses:  
wherein the gamified interactive content is designed to inform and educate the user by providing information about available options with regard to a product.  {see at least [0207], [0225]… [0207]…discusses live feeds and streaming … [0225] …virtual store objects 692, augmented reality display table 693 and information table 697}

Regarding Claim 16 – Siddique, Kankainen discloses the limitations of Claim 11. Siddique further discloses:  
wherein the gamified interactive content is displayed on one or more surfaces associated with the at least one virtual object.  {see at least [0207], [0225]… [0207]…discusses live feeds and streaming … [0225] …virtual store objects 692, augmented reality display table 693 and information table 697} 

Regarding Claim 18 – Siddique, Kankainen discloses the limitations of Claim 11. Siddique further discloses:  
wherein the analyzing of the user interactions with the gamified interactive content includes analyzing one or more of the following: an application use, a length of interaction, a product viewed, a time viewed, frequency of view, and a number of shares.  {see at least [0207]…” The shopping environments may incorporate a mode with augmented reality features, which were described previously with reference to the shopping module 60. Users can engage in an interactive session within a store environment in 243, as in FIG. 46, when operating via this mode. Users can also view product catalogues and individual products in 243. Users can also view stores in 243 that are available on the retail server 24. Users can acquire different product views, and examine products in 3D in 243“}

Regarding Claim 19 – Siddique, Kankainen discloses the limitations of Claim 11. Siddique further discloses:  
wherein the user interactions include sharing at least a part of the gamified interactive content via a social network.  {see at least [0104] which discusses interactive gaming and sharing in a social network environment}


Claims 17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Siddique et al (US 2016/0210602), in view of Kankainen (US 2012/0310717), in further view of Cheng et al (US 2012/0284081).  
Regarding Claim 17 – Siddique, Kankainen discloses the limitations of Claim 11. Siddique, Kankainen does not disclose, however, Cheng discloses:  wherein the analyzing of the user interactions with the gamified interactive content includes 
using algorithmic matching with other users and historical interactions of the other users.  {see at least [0072], [0084] discusses users being able to use testimonies from other users who purchased the same or similar items in the past. It also discusses a match algorithmic for dealing with match results and corrections}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Siddique, Kankainen to include the elements of Cheng.  One would have been motivated to do so, in order to insure fairness in providing rewards.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Siddique, Kankainen evidently discloses providing rewards to users who interact with content (e.g. advertisement).  Cheng is merely relied upon to illustrate the functionality of matching interactions of users with those of other users in the same or similar context.  As best understood by Examiner, since both providing rewards to users who interact with content (e.g. advertisement), as well as matching interactions of users with those of other users are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Siddique, Kankainen, as well as Cheng would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Siddique, Kankainen / Cheng. 

Regarding Claim 20 – Siddique discloses:  A system for providing augmented reality (AR) based advertisements, the system comprising: a processor configured to: 
provide, to a user, at least one virtual object via an AR interface, the AR interface being associated with an application running on an AR-enabled device, {see at least [0207], FIG 20, 46…discusses virtual mall [application], virtual objects in shopping environment 243, AR interface 245, video capture devices, etc.}  
wherein the least one virtual object includes one of a two-dimensional object and a three-dimensional object; {see at least [0112] which discusses two and three-dimensional images and models }
stream a gamified interactive content to the AR interface based on user data, the gamified interactive content being associated with the at least one virtual object and designed to inform and educate the user by providing information about available options and features associated with a product {see at least [0207], [0225]… [0207]…discusses live feeds and streaming [0225] …virtual store objects 692, augmented reality display table 693 and information table 697} 
providing one or more questions to the user, the one or more questions being based on the available options and the features associated with the product; and {see at least [0301] challenge question to user; [0307], [0383] asking questions}    
prompting the user to provide one or more answers to the one or more questions, {see at least fig24, [0228]-[0229] user asked to decide (reads on promoting user to provide answer) if fit or no fit for the apparel items on the presented list} 
wherein the gamified interactive content includes an advertisement, {see at least [0108] which discusses ads in an interactive gaming environment}
wherein the streaming of the gamified interactive content to the AR interface is performed in response to a determination that the user is viewing the at least one virtual object or based on a location of the AR-enabled device; {see at least [0332] and FIG. 52B…” if the user's calendar says that the user has an appointment with his/her doctor and the user typically goes to the doctor on time, but on one instance is not on his/her way to the office (the system may have access o the user's GPS location and time of arrival from the current location to the doctor's office or may gather this data from indirect sources such as a chat session with the user's friends indicating that the user is going to be at a friend's party) the surprise handler may state that the user is supposed to be at the doctor's office and is getting late. The surprise handles may make similar comments on the user's friend's activities. The surprise handler may also take actions such as make a phone call, turn off the room's light if the user falls asleep and wake up the user when it's time to go to school.…..Method 1650 also enables a system to make comments based on visually observing the user. For example, the system may make comments such as, `Wow! Your eye color is the same as the dress your are wearing", or "You look pretty today", based on the user's dressing patterns, method 1650, heuristics that define aesthetics and/or the method used to determine beauty described earlier in this document“}
receive user interactions with the gamified interactive content in response to the information and education provided to the user, the user interactions including at least the one or more answers received from the user in response to the providing the one or more questions, the information and the education associated with the product; {see at least fig24, [0228]-[0229] user asked to decide (reads on promoting user to provide answer) if fit or no fit for the apparel items on the presented list; trying the apparel items in the fitting room reads on user interaction; decision if fit or not fit reads on providing answer to the list of apparel items, i.e. the information that was provided and to which user has to provide a response; [0301] the answer is sent to the phone number}
save the user interactions to a database; and {see at least [0146] .. the system can provide fit information to the user using a referencing system that involves using as reference a database containing apparel of each type and in each size (based on the standardized sizing system). Body measurements specified by a user are used by the system to estimate and suggest apparel size that best meets the user's fit needs (`fit` information incorporates user preferences as well such as preference for comfort, loose or exact fit etc.). The reference apparel size database is also used to suggest size in any of the different types of apparel such as jackets or coats or jeans or dress pants etc. In another exemplary embodiment of providing fit information using the reference apparel database, a user may be looking for dress pants, for instance, and the system may only know the user's apparel size in jeans and not the user's body measurements. In this case, in exemplary embodiment, the system compares jeans in the user's size from the reference apparel database with dress pants the user is interested in trying/buying, and by incorporating any additional user fit preferences, the system suggests dress pants that would best fit the user i.e., are compatible with the user's fit requirements.“}
a database communicatively coupled to the processor, the database storing instructions executable by the processor. {see at least fig1, rc20, rc23, [0108] server with database (reads inherently on database coupled with processor)}

Siddique does not disclose, however, Kankainen discloses: 
analyze the user interactions with the gamified interactive content to determine a level of user interactions; and {see at least [0037] which discusses that interactions must meet criteria for display or changing of ads to take place, such as the display ad of a free soft drink [0074 discusses coupon interaction and coupon usage being tracked; [0036] user’s continued interaction (reads on level of user interaction); [0037]-[0038] interaction meets the criteria (reads on user interaction); [0049] metrics associated with user interaction; [0074] user interaction, click-through rates, click-rates, effectiveness of advertisement}
based on the analysis, provide rewards to the user based on the level of user interactions according to predetermined rules; and {see at least [0037] which discusses that interactions must meet criteria for display or changing of ads to take place, such as the display ad of a free soft drink [0074 discusses coupon interaction and coupon usage being tracked }

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Siddique to include the elements of Kankainen.  One would have been motivated to do so, in order to correlate the reward with user’s interaction with the provided content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Siddique evidently discloses monitoring user interactions with provided content (e.g. advertisements).  Kankainen is merely relied upon to illustrate the functionality of providing rewards based on analysis results in the same or similar context.  As best understood by Examiner, since both monitoring user interactions with provided content (e.g. advertisements), as well as providing rewards based on analysis results are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Siddique, as well as Kankainen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Siddique / Kankainen.

Siddique, Kankainen does not disclose, however, Cheng discloses: 
wherein the analyzing of the user interactions with the gamified interactive content includes using algorithmic matching with other users and historical interactions of the other users; {see at least [0072], [0084] discusses users being able to use testimonies from other users who purchased the same or similar items in the past. It also discusses a match algorithmic for dealing with match results and corrections} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Siddique, Kankainen to include the elements of Cheng.  One would have been motivated to do so, in order to insure fairness in providing rewards.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Siddique, Kankainen evidently discloses providing rewards to users who interact with content (e.g. advertisement).  Cheng is merely relied upon to illustrate the functionality of matching interactions of users with those of other users in the same or similar context.  As best understood by Examiner, since both providing rewards to users who interact with content (e.g. advertisement), as well as matching interactions of users with those of other users are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Siddique, Kankainen, as well as Cheng would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Siddique, Kankainen / Cheng.  



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20120017141 A1	US-PGPUB METHOD FOR CREATING INTERACTIVE POINTS Eelen; Vadim Vorobiev et al.
US 20120291059 A1	US-PGPUB Interactive Media Content Presentation Systems and Methods Roberts; Brian F. et al.
US 20130029762 A1	US-PGPUB SYSTEMS AND METHODS FOR SELECTIVELY MODIFYING THE DISPLAY OF ADVERTISEMENTS BASED ON AN INTERACTIVE GAMING ENVIRONMENT Klappert; Walter R.
US 20130031579 A1	US-PGPUB SYSTEMS AND METHODS FOR SELECTIVELY MODIFYING THE DISPLAY OF ADVERTISEMENTS AND PROVIDING SUPPLEMENTARY MEDIA CONTENT Klappert; Walter R.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Applicant respectfully submits that elements recited in the claims are directed to an improvement in the field of providing gamified interactive content on an AR-enabled device and analyzing user interactions with the gamified interactive content.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to providing augmented reality advertising. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically generate augmented reality advertising (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to explicitly discuss an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art augmented reality advertising engines. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art augmented reality advertising engines. The original disclosure therefore does not suggest that the particular augmented reality advertising engine structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).  

Applicant submits “… when viewing the claim as a whole, it is clear that the independent claims are not drafted to monopolize all efforts to "enticing users to read and consider advertisements" (the purported abstract idea).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. “… however, the courts do not use preemption as a stand‐alone test for eligibility (Flook; Mayo). It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (Alice).” (see July 2015 IEG Update: Subject Matter Eligibility – VI. The Role of Preemption)  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “… Siddique does not teach "providing one or more questions to the user, the one or more questions being based on the available options and the features associated with the product."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Siddique discloses: 
providing one or more questions to the user, the one or more questions being based on the available options and the features associated with the product; and {see at least [0301] challenge question to user; [0307], [0383] asking questions}
Therefore, Siddique discloses the claim limitation.   

Applicant submits “… the one or more answers received from the user in response to the providing the one or more questions" related to "the available options and the features associated with the product, …"” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Siddique discloses: 
receive user interactions with the gamified interactive content in response to the information and education provided to the user, the user interactions including at least the one or more answers received from the user in response to the providing to the one or more questions the information and the education associated with the product; {see at least fig24, [0228]-[0229] user asked to decide (reads on promoting user to provide answer) if fit or no fit for the apparel items on the presented list; trying the apparel items in the fitting room reads on user interaction; decision if fit or not fit reads on providing answer to the list of apparel items, i.e. the information that was provided and to which user has to provide a response; [0301] the answer is sent to the phone number}
Therefore, Siddique discloses the claim limitation.  

Applicant submits “Siddique does not teach analyzing user interactions with the gamified interactive content "to determine a level of the user interactions" and ''providing rewards to the user based on the level of the user interactions." as recited in amended independent claim 11.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Konkainen discloses: 
analyzing user interactions with the gamified interactive content in response to the information and education provided to the user to determine a level of user interactions, the user interactions including at least the one or more answers received from the user in response to the providing the one or more questions, the information and the education associated with the product; based on the analysis, providing rewards to the user based on the level of the user interactions according to predetermined rules. {see at least [0037] which discusses that interactions must meet criteria for display or changing of ads to take place, such as the display ad of a free soft drink [0074 discusses coupon interaction and coupon usage being tracked; [0036] user’s continued interaction (reads on level of user interaction); [0037]-[0038] interaction meets the criteria (reads on user interaction); [0049] metrics associated with user interaction; [0074] user interaction, click-through rates, click-rates, effectiveness of advertisement}
Therefore Konkainen discloses the claim limitation  

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 1s
 on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622




or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622